Case 1:21-cv-05464-NLH-MJS Document 1 Filed 03/16/21 Page 1 of 23 PageID: 1




McCUSKER, ANSELMI, ROSEN & CARVELLI, P.C.
210 Park Avenue, Suite 301
Florham Park, New Jersey 07932
(973) 635-6300
Attorneys for Defendant
Hubbell Lighting, Inc.


                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY


  LIBERTY MUTUAL FIRE INSURANCE
  COMPANY a/s/o OPEX CORPORATION

                                                               CIVIL ACTION NO.
                        Plaintiff,

  vs.


  PHILLIPS LIGHTING COMPANY, and
  HUBBEL LIGHTING, INC.

                        Defendants.




                                     NOTICE OF REMOVAL

        PLEASE TAKE NOTICE that pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, Defendant

Hubbell Lighting, Inc. i/p/a Hubbel Lighting, Inc. (“Hubbell”) hereby removes this action from

the Superior Court of New Jersey, Law Division, Burlington County, in which it is pending, to the

United States District Court for the District of New Jersey, Camden Vicinage. In support of this

Notice of Removal, Hubbell states as follows:

        1.     Plaintiff Liberty Mutual Fire Insurance Company (“Plaintiff”) commenced this

action on or about March 12, 2021, by filing a Complaint against Defendants in the Superior Court,

Law Division, Burlington County, New Jersey, captioned Liberty Mutual Fire Insurance Company
Case 1:21-cv-05464-NLH-MJS Document 1 Filed 03/16/21 Page 2 of 23 PageID: 2




a/s/o Opex Corporation v. Phillips Lighting Company, et al., Docket No. BUR-L-544-21 (the

“State Action”).

       2.      Other than the filing of Plaintiff’s Complaint, there have been no other proceedings

before the Superior Court of New Jersey. True and correct copies of all pleadings Defendant has

obtained in the State Action are attached hereto as “Exhibit A.”

       3.      The Superior Court of New Jersey, Law Division, Burlington County, is located

within the District of New Jersey, Camden Vicinage. Therefore, venue in this Court is proper

because the State Action is being removed to the “district court of the United States for the district

and division embracing the place where such action is pending.” See 28 U.S.C. § 1441(a).

       4.      This removal is made without waiver of any defenses, including but not limited to

a lack of or improper service of process or insufficiency of service of process.

    THIS COURT HAS ORIGINAL JURISDICTION OVER PLAINTIFF’S CLAIMS

       5.      This Court has original subject matter jurisdiction over this action under 28 U.S.C.

§ 1332(a) because there is diversity of citizenship between Plaintiff and Defendants and the

amount in controversy exceeds $75,000, exclusive of interest and costs. This case is, therefore,

removable under 28 U.S.C. § 1441(a).

       A.      There is Complete Diversity Between Plaintiff and Defendants

       6.      Upon information and belief, Plaintiff is a citizen of the State of Massachusetts for

purposes of determining diversity jurisdiction, with an address of 175 Berkeley Street, Boston,

Massachusetts.

       7.      Hubbell is a Connecticut corporation with a principal place of business in the State

of South Carolina at 701 Millennium Blvd., Greenville, SC.




                                                  2
Case 1:21-cv-05464-NLH-MJS Document 1 Filed 03/16/21 Page 3 of 23 PageID: 3




          8.    Upon information and belief, Defendant Phillips Lighting Company is a Dutch

corporation with its principal place of business in the United States at 200 Franklin Square Drive,

Somerset, NJ, but, upon information and belief, has not been served with the Complaint.

          B.    The Amount in Controversy Exceeds $75,000

          9.    Plaintiff’s Complaint concerns a fire that allegedly broke out on April 8, 2017 at

premises owned by Plaintiff’s insured. The alleged cause is the malfunction of a lightbulb and

light fixture “manufactured, sold, installed, maintained and/or repaired by Defendants [.]” See

Exhibit A at ¶¶ 9-11. Plaintiff alleges that, as a result of the foregoing, it has suffered damages in

the amount of $4,744,158.61. Id. at ¶ 15.

          10.   Accordingly, for purposes of removal, the amount in controversy in this matter is

in excess of $75,000.00, exclusive of interest and costs.

 DEFENDANT TIMELY REMOVED PLAINTIFF’S COMPLAINT AND THE FORUM
             DEFENDANT RULE DOES NOT BAR REMOVAL

          11.   Plaintiff filed its Complaint with the Superior Court of New Jersey on March 12,

2021. On or about March 15, 2021, Hubbell received notice of the complaint, but has yet to be

served.

          12.   To the best of Hubbell’s knowledge, upon information and belief, no defendant has

been served with a summons and a copy of the Complaint.

          13.   The “forum-defendant rule” of 28 U.S.C. § 1441(b)(2) does not bar removal. That

provision states that:

                A civil action otherwise removal solely on the basis of jurisdiction
                under section 1332(a) of this title may not be removed if any of the
                parties in interest properly joined and served as defendants is a
                citizen of the State in which such action is brought. [28 U.S.C. §
                1441(b)(2)] (Emphasis added).




                                                  3
Case 1:21-cv-05464-NLH-MJS Document 1 Filed 03/16/21 Page 4 of 23 PageID: 4




       14.     Although Phillips has a principal place of business in New Jersey, it has not yet

been served. The Third Circuit has held that the forum-defendant rule does not bar removal where

the in-state defendant has not yet been served. Encompass Ins. Co. v. Stone Mansion Rest. Inc.,

902 F. 3d 147, 152-54 (3d Cir. 2019).

       15.     Because Phillips has not been served, it does not need to join in or consent to

removal of this action pursuant to 28 U.S.C. § 1446(b)(2)(A).

       16.     Moreover, 28 U.S.C. § 1446(b) permits a defendant to remove a civil action within

30 days after receipt of a plaintiff’s initial pleading “through service or otherwise.” (Emphasis

added). Accordingly, this Notice of Removal is timely filed within thirty (30) days of the first day

on which Hubbell “otherwise” received notice of Plaintiff’s initial pleading.

          DEFENDANT’S COMPLIANCE WITH 28 U.S.C. § 1446(d)’s NOTICE
                            REQUIREMENTS

       17.     Written notice of the filing of this Notice of Removal will be promptly served upon

Plaintiff’s counsel of record in accordance with 28 U.S.C. § 1446(d).

       18.     A true and correct copy of this Notice of Removal will also be promptly filed with

the Clerk of the Superior Court of New Jersey, Burlington County, Law Division in accordance

with 28 U.S.C. § 1446(d), as an attachment to Defendant’s Notice of Filing of Notice of Removal.

A true copy of this written notice, without attachments, is attached hereto as “Exhibit B”.




                                                 4
Case 1:21-cv-05464-NLH-MJS Document 1 Filed 03/16/21 Page 5 of 23 PageID: 5




       WHEREFORE, Defendant hereby gives notice that this action is removed from the

Superior Court of New Jersey, Burlington County, Law Division, to the United States District

Court for the District of New Jersey, Camden Vicinage.




Dated: March 16, 2021
                                                         Samuel B. Santo, Jr., Esq.
                                                         James Harry Oliverio, Esq.
                                                         McCUSKER, ANSELMI, ROSEN &
                                                         CARVELLI, P.C.
                                                         210 Park Avenue, Suite 301
                                                         Florham Park, N.J. 07932
                                                         Attorneys for Defendant
                                                         Hubbell Lighting Company




                                              5
Case 1:21-cv-05464-NLH-MJS Document 1 Filed 03/16/21 Page 6 of 23 PageID: 6




                                 CERTIFICATE OF SERVICE

       I, Samuel B. Santo, Jr., Esquire, certify that, on this date, I caused the foregoing Notice of

Removal to be filed electronically. The Notice of Removal and supporting papers have been

served via electronic mail on counsel for Plaintiff:

                                      Robert A. Stern, Esq.
                                       Clausen Miller P.C.
                                        100 Campus Drive
                                     Florham Park, NJ 07932
                                       rstern@clausen.com


Date: March 16, 2021
                                                             Samuel B. Santo, Jr., Esq.




                                                 6
Case 1:21-cv-05464-NLH-MJS Document 1 Filed 03/16/21 Page 7 of 23 PageID: 7




      EXHIBIT A
Case 1:21-cv-05464-NLH-MJS Document 1 Filed 03/16/21 Page 8 of 23 PageID: 8
Case 1:21-cv-05464-NLH-MJS Document 1 Filed 03/16/21 Page 9 of 23 PageID: 9
Case 1:21-cv-05464-NLH-MJS Document 1 Filed 03/16/21 Page 10 of 23 PageID: 10
Case 1:21-cv-05464-NLH-MJS Document 1 Filed 03/16/21 Page 11 of 23 PageID: 11
Case 1:21-cv-05464-NLH-MJS Document 1 Filed 03/16/21 Page 12 of 23 PageID: 12
Case 1:21-cv-05464-NLH-MJS Document 1 Filed 03/16/21 Page 13 of 23 PageID: 13
Case 1:21-cv-05464-NLH-MJS Document 1 Filed 03/16/21 Page 14 of 23 PageID: 14
Case 1:21-cv-05464-NLH-MJS Document 1 Filed 03/16/21 Page 15 of 23 PageID: 15
Case 1:21-cv-05464-NLH-MJS Document 1 Filed 03/16/21 Page 16 of 23 PageID: 16
Case 1:21-cv-05464-NLH-MJS Document 1 Filed 03/16/21 Page 17 of 23 PageID: 17
Case 1:21-cv-05464-NLH-MJS Document 1 Filed 03/16/21 Page 18 of 23 PageID: 18
Case 1:21-cv-05464-NLH-MJS Document 1 Filed 03/16/21 Page 19 of 23 PageID: 19
Case 1:21-cv-05464-NLH-MJS Document 1 Filed 03/16/21 Page 20 of 23 PageID: 20




        EXHIBIT B
Case 1:21-cv-05464-NLH-MJS Document 1 Filed 03/16/21 Page 21 of 23 PageID: 21




Samuel B. Santo, Jr. (ID #036181989)
James Harry Oliverio (ID #065902013)
McCUSKER, ANSELMI, ROSEN & CARVELLI, P.C.
210 Park Avenue, Suite 301
Florham Park, New Jersey 07932
(973) 635-6300
Attorneys for Defendant
Hubbell Lighting, Inc.

  LIBERTY MUTUAL FIRE INSURANCE                  SUPERIOR COURT OF NEW JERSEY
  COMPANY a/s/o OPEX CORPORATION                 LAW DIVISION


                                                 CIVIL ACTION
                        Plaintiff,               Docket No. BUR-L-544-21


  vs.


  PHILLIPS LIGHTING COMPANY, and                 NOTICE OF FILING OF
  HUBBEL LIGHTING, INC.                          NOTICE OF REMOVAL

                        Defendants.



TO:     Clerk of Court
        Superior Court of New Jersey
        Law Division, Burlington County
        49 Rancocas Road
        Mt. Holly, NJ 08060

        Robert A. Stern, Esq.
        Clausen Miller P.C.
        100 Campus Drive
        Florham Park, NJ 07932
        rstern@clausen.com


        PLEASE TAKE NOTICE that Defendant Hubbell Lighting, Inc., i/p/a Hubbel Lighting,

Inc. (“Hubbell”) by and through its undersigned counsel, filed a Notice of Removal in the United

States District Court for the District of New Jersey on the 16th day of March 2021.
Case 1:21-cv-05464-NLH-MJS Document 1 Filed 03/16/21 Page 22 of 23 PageID: 22




        PLEASE TAKE FURTHER NOTICE that a true and correct copy of the original Notice

of Removal, which was filed in the United States District Court for the District of New Jersey, is

attached hereto (without exhibits) as Exhibit 1 and has been served along with this notice on

counsel for Plaintiff.

        PLEASE TAKE FURTHER NOTICE that pursuant to 28 U.S.C. § 1446(d), no further

proceedings shall occur in this Court unless and until this case in remanded.

                                                     Respectfully submitted,



Dated: March 16, 2021
                                                     Samuel B. Santo, Jr. (ID #036181989)
                                                     James Harry Oliverio
                                                     McCUSKER, ANSELMI, ROSEN &
                                                     CARVELLI, P.C.
                                                     210 Park Avenue, Suite 301
                                                     Florham Park, N.J. 07932
                                                     Attorneys for Defendant
                                                     Hubbell Lighting Company




                                                2
Case 1:21-cv-05464-NLH-MJS Document 1 Filed 03/16/21 Page 23 of 23 PageID: 23




                                CERTIFICATE OF SERVICE

       I, Samuel B. Santo, Jr., Esquire, certify that, on this date, I caused the foregoing Notice of

Filing of Notice of Removal to be filed electronically with the Superior Court of New Jersey, Law

Division, Burlington County via eCourts and served via electronic mail on counsel for Plaintiff:

                                      Robert A. Stern, Esq.
                                       Clausen Miller P.C.
                                        100 Campus Drive
                                     Florham Park, NJ 07932
                                       rstern@clausen.com


Date: March 16, 2021
                                                      Samuel B. Santo, Jr., Esq.




                                                 3
